Citation Nr: 9913297	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1944 to 
July 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision from the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The claim for entitlement to service connection for hearing 
loss is not supported by cognizable evidence showing that the 
claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant's service medical records contain no reports, 
complaints, or diagnoses of hearing loss.  At his July 1946 
separation examination, the appellant reported no history of 
illness or injury, and his ears were found to be normal on 
examination.  Whispered and spoken voice were both noted as 
being 15/15 in both ears.  

Post-service medical records from Dr. C.F. indicate no 
specific complaints or diagnoses of hearing loss between 
October 1996 and October 1997.  

In October 1997 the appellant underwent an audiological 
examination conducted by Dr. C.G.  The appellant reported a 
long history of hearing loss with difficulty hearing 
conversations, particularly when background noise is present.  
The appellant related a long history of unprotected noise 
exposure until twenty years prior to the October 1997 
examination.  He reported in-service shipboard noise exposure 
while working in engine rooms as well as later exposure to 
noisy equipment in post-service industry.  The appellant also 
related a history of problems with impacted wax in the past.  
The appellant underwent audiometry testing from which Dr. 
C.G. diagnosed moderate to severe high frequency hearing loss 
consistent with noise exposure.  Dr. C.G. did not 
specifically link the appellant's hearing loss to in-service 
or post-service noise exposure.  

Following the issuance of a statement of the case in 
September 1998 denying service connection for hearing loss, 
the appellant filed a substantive appeal in which he 
contended that he did not work in a noisy environment 
following active service.  He also contended that there are 
old records indicating that he had tried to reenlist in Pearl 
Harbor in June 1945 and was turned down due to his hearing.  


Service Connection

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has held that a well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 9 Vet. 
App. 341, 343-44 (1996); Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  


Analysis

The appellant has failed to satisfy his initial burden of 
submitting a well-grounded claim by failing to provide 
competent medical evidence of a nexus between an in-service 
injury due to noise exposure and his current disability of 
hearing loss.  

The appellant has alleged that his current hearing loss is 
directly related to noise exposure while in service.  As was 
stated above, the Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995);  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  The 
appellant is not qualified to render a medical opinion 
relating his current diagnosis of bilateral hearing loss to 
in-service noise exposure, which occurred over fifty years 
earlier.  



There are no service medical records of the appellant 
suffering from hearing loss or any specific injury to his 
ears during active service.  His hearing was found to be 
normal in both ears at his July 1946 separation examination 
with 15/15 hearing in both hears on both spoken and whispered 
voice.  The appellant reported no history of illness or 
injury at this examination.  

In his October 1997 examination of the appellant, Dr. C.G. 
concluded from an audiometry that the appellant's high 
frequency hearing loss was consistent with noise exposure.  
This diagnosis is more than fifty years after the appellant's 
period of active duty.  In contrast to his later statements, 
the appellant stated to Dr. C.G. that he had an approximate 
twenty-year history of post-service exposure to noise in 
industry.  Even though he had the opportunity to do so, Dr. 
C.G. did not did not link the appellant's hearing loss to his 
in-service exposure to noise.  Rather, he made a general 
conclusion that the appellant's hearing loss was consistent 
with noise exposure.  

The appellant has alleged that he had been denied 
reenlistment in Pearl Harbor in June 1945 due to hearing.  
The National Personnel Records Center forwarded all available 
service medical records to the RO in February 1998.  These 
records do not show a medical diagnosis of hearing loss.  In 
addition, the July 1946 separation examination lists the 
veteran's appellant's hearing acuity as normal at that time.  
with 15/15 hearing in both hears on both spoken and whispered 
voice.  

Pursuant to 38 U.S.C.A. § 5103(a), if VA is placed on notice 
of the possible existence of information that would render 
the claim plausible, and therefore well grounded, VA has the 
duty to advise the appellant of the necessity to obtain the 
information.  McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  




However, such evidence must be identified with some degree of 
specificity, with an indication that the evidence exists and 
that it would well ground the claim.  See Carbino v. Gober, 
10 Vet. App. 507, 510 (1997); Beausoleil v. Brown, 8 Vet. 
App. 459, 464-465 (1996).  

The appellant has failed to specifically identify who 
rendered the opinion that he would be unable to reenlist in 
June 1945 due to hearing.  He did not even indicate that this 
was an opinion made by a physician.  Therefore, the Board 
finds that the appellant's account of being denied 
reenlistment in June 1945 due to hearing is too attenuated to 
trigger the application of 38 U.S.C.A. § 5103(a).  Carbino v. 
Gober, 10 Vet. App. 507, 510 (1997).  

More fundamentally, there is no indication that the records 
referred to by the appellant actually exist.  He alleges that 
he was not allowed to reenlist in June 1945 due to hearing, 
but the record clearly shows that he was in active military 
service from November 1944 until July 1946, with no 
indication of any breaks in service.  There is no record of 
the appellant ever being discharged from service prior to 
July 1946.  The appellant did not indicate in his application 
that he was ever discharged prior to July 1946; he stated 
that his period of service was from November 1944 to July 
1946.  

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection.  See Graves v. Brown, 8 
Vet. App. 522 (1996);  Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

For these reasons, the Board finds that the appellant has not 
presented or identified probative medical evidence of a nexus 
between his hearing loss and an in-service injury or disease.  
Consequently, the Board concludes that the veteran's claim of 
entitlement to service connection for hearing loss is not 
well grounded.  38 U.S.C.A. § 5107(a).  



ORDER

Entitlement to service connection for hearing loss is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals


 

